DETAILED ACTION
This action is response to application number 16/536,464, amendment and remarks, dated on 09/29/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-20 pending.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
Applicant in page 6 of remarks argues that “There is no discussion about retry mechanism or resending the communication at a network node”.
Miyake in ¶63 discloses “In the above embodiment, only server device 40 determines a retransmission timeout value on the basis of a time table for a wireless network, but mobile station 10 may also be modified to perform the same process”.
In other words, the method of resending the communication and retransmission of the communication by changing the characteristic of the retry mechanism, as shown in regards to Figures 5, 6, 7 and as disclosed by Miyake maybe implemented in any of the network nodes shown in Figures 1 and  2, such as a network node/mobile station/server without departing from the essence and scope of the Miyake’s invention.
Applicant in page 6 of remarks in regard to changing the characteristic of the retry mechanism based on the indicia in the packet vs. interface and sub-network mask argues “Miyake merely identifies the network interface level and not indicia of the packet”, Miyake merely teaches that the “server device 40 changes a time table to be used depending on a sub-net mask of a correspondent device (i.e., a communication address of a correspondent device)”, “This is direct contrary to the features of the claim recitations in claims 1, 15 and 17 because the changes are based on the indicia of the packet and not based on the subnet mask of a corresponding device”.
	It is noted that Miyake’s invention of changing the characteristic of the retry mechanism is based on the indicia in the packets because the sub-network masks and the interfaces (wireless or wired network) are used to communicate these packets are determined based on the IP-addresses embedded in the packets that these packets are going to be transmitted via the network according to the changed retry mechanism as shown in Figs. 5-7, see exemplary ¶42 and ¶66 of Miyake, “when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2005/0190720A1) in view of Annamalai et al. (US 2010/0289640 A1).
Claim 1, Miyake discloses a method of managing network traffic (transmitter device for controlling data transmission; title) in a communication network (Figs. 1-2; 8-11; ¶36), the method comprising:
examining a packet (examining data segments/packets/frames transmitted between server and/or base station and/or mobile station; Figs. 8-11; “When TCP is employed, a transmitter device sequentially detaches a portion of data having a predetermined data size from a data stream to be transmitted to a receiver device, appends to each data portion a header containing a sequence number to generate a data block (hereinafter, data segment), and transmits data segments starting from one having a least recent sequence number. The sequence number is assigned according to a predetermined rule each time a data portion is detached from the data stream, and is used by a transmitter device and a receiver device for identifying each data segment. A receiver device, upon receipt of a data segment, returns an acknowledgement segment notifying a transmitter device of the receipt”; ¶5; ¶50; ¶51; ¶52) at a network node (a network node/mobile station/server; Figs. 1 & 2, el. 10; “In the above embodiment, only server device 40 determines a retransmission timeout value on the basis of a time table for a wireless network, but mobile station 10 may also be modified to perform the same process”; ¶63);
determining from indicia embedded in the packet (indicia in the packet; source IP address, destination IP address) a characteristic of the packet (determining from packet/segment/frame, source IP address, destination IP  address and subsequently determining, subnetworks, wireless, wired interface attribute, to determine the retransmission time of the packet/segment/frame through wireless network or wired network; FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process; ¶42; “When a communication connection is established between mobile station 10, CPU 41 of server device 40 detects a communication interface used for establishing the communication connection (FIG. 4; Step SB 1). CPU 41 selects the time table shown in FIG. 5 when the detected communication interface is communication interface 44 for core network 30 (Step SB2: YES and Step SB3). Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies a subnetwork to which a correspondent device belongs based on an IP address of the device, determines whether the subnetwork is one of predetermined subnetworks, and selects the time table shown in FIG. 5 in a case where the identified subnetwork is the predetermined subnetwork (Step SB2: NO, Step SB4, Step SB5: YES, and Step SB3). In a case where the communication interface is not communication interface 44 for core network 30, and a subnetwork to which correspondent device belongs is not one of the predetermined subnetworks, CPU 41 selects the time table shown in FIG. 6 (Step SB2: NO, Step SB4, Step SB5: NO, and Step SB6)”; ¶47) at a level of the network node (a network node/mobile station/server; Figs. 1 & 2, el. 10; “In the above embodiment, only server device 40 determines a retransmission timeout value on the basis of a time table for a wireless network, but mobile station 10 may also be modified to perform the same process”; ¶63), wherein the indicia comprises at least one of the following: an identification of an access network (identification of the access network through source IP address, destination IP address; identifying the subnetwork to which the correspondence device belongs; “FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; ¶66), an identification of a device type (identifying device types such as wireless devices, wired devices, subnetwork devices; FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; ¶47); and
 in response to matching a criterion (matching a subnetwork and a predetermined network criterion; identify subnetwork; Fig. 4, el. SB4; predetermined network; Fig. 4, el. SB5) by the determined indicia (by determined indicia in the packets; source IP address, destination IP address), before the packet is resent form the network node, changing a characteristic of a retry mechanism based on the indicia at the network node (at the network node/mobile station/server; Figs. 1 & 2, el. 10) for the packet (changing and updating the retransmission time and timeout for the data packet transmission after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6; “Further, in the present embodiment, server device 40 changes a time table to be used depending on a sub-net mask of a correspondent device (i.e., a communication address of a correspondent device). Thus, the present invention is well suited for use in an environment where a device communicating via a wireless network and a device communicating via a wired network are mixed”;¶42; “A time table is a table defining a retransmission timeout value for a data segment transmitted for a first time, a retransmission timeout value for second-time transmission of the same data segment, then for a third-time segment transmission, and up to a tenth-time transmission of the same data segment. FIG. 5 is a diagram showing an example of a time table for a wireless network. In the table, 4 s (i.e., 4 seconds) is stored for a retransmission timeout value to be set after first-time segment transmission; 1 s is stored as an initial value for a second-time and subsequent segment transmissions, where a retransmission timeout value exponentially increases, the initial value being 1 s, as the number of times of transmission increases. The retransmission timeout value of 4 s for the first-time segment transmission corresponds to an upper limit of propagation delay in a wireless link; that is, the first retransmission timeout value is set to a value of time within which an acknowledgement segment is likely to be received at server device 40 for a data segment transmitted by CPU 41 if propagation delay for data frames constituting the segment is less than the upper limit. There is stored, in a time table for a wired network shown in FIG. 6, a retransmission timeout value of is as an initial value, which exponentially increases as a number of transmissions of a segment increases. The minimum value of retransmission timeout values stored in either time table is limited to 1 s and the maximum value is limited to 64 s”; ¶43; ¶61), wherein changing the characteristics comprises updating a setting in the retry mechanism for the packet at the network node (at the network node/mobile station/server; Figs. 1 & 2, el. 10; ¶63)(changing and updating the retransmission time and timeout for the data packet transmission after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6; “Further, in the present embodiment, server device 40 changes a time table to be used depending on a sub-net mask of a correspondent device (i.e., a communication address of a correspondent device). Thus, the present invention is well suited for use in an environment where a device communicating via a wireless network and a device communicating via a wired network are mixed”;¶42; “A time table is a table defining a retransmission timeout value for a data segment transmitted for a first time, a retransmission timeout value for second-time transmission of the same data segment, then for a third-time segment transmission, and up to a tenth-time transmission of the same data segment. FIG. 5 is a diagram showing an example of a time table for a wireless network. In the table, 4 s (i.e., 4 seconds) is stored for a retransmission timeout value to be set after first-time segment transmission; 1 s is stored as an initial value for a second-time and subsequent segment transmissions, where a retransmission timeout value exponentially increases, the initial value being 1 s, as the number of times of transmission increases. The retransmission timeout value of 4 s for the first-time segment transmission corresponds to an upper limit of propagation delay in a wireless link; that is, the first retransmission timeout value is set to a value of time within which an acknowledgement segment is likely to be received at server device 40 for a data segment transmitted by CPU 41 if propagation delay for data frames constituting the segment is less than the upper limit. There is stored, in a time table for a wired network shown in FIG. 6, a retransmission timeout value of is as an initial value, which exponentially increases as a number of transmissions of a segment increases. The minimum value of retransmission timeout values stored in either time table is limited to 1 s and the maximum value is limited to 64 s”; ¶43; ¶61).
Miyake does not disclose the indicia comprises “an identification of an emergency service call indicator”.
Annamalai in the same field of endeavor, IP-Based and Wireless Telecommunications (¶9) discloses the indicia comprises an identification of an emergency service call indicator (indicia of a 911 call indicator such as E911 services; ¶1; “As one example, a Public Safety Answering Point (PSAP) may utilize the facility in response to an emergency services communication (e.g., a 911 call, emergency text message, distress broadcast, etc.) that is received from a mobile device.”; ¶10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide an identification of an emergency service call indicator and indicia such as a 911 call indicator as taught by Annamalai to modify Miyake’s method and apparatus in order to provide IP-Based and Wireless Telecommunications to mobile devices during emergency situations (¶9-¶10).

Claim 2, Miyake in view of Annamalai discloses wherein the indicia identifies the access network that originated the packet (Miyake; identifying the subnetwork to which the correspondence device belongs; “FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; “In the above embodiment, a time table is selected based on a communication interface used and a subnetwork to which a correspondent device belongs, but either one of them may be used to select a time table”; ¶68).

Claim 3, Miyake in view of Annamalai discloses wherein the access network comprises a WiFi network (Annamalai; “An access point 230 may also serve to route communications between mobile devices and other network components (e.g., UNC 245) over an IP-based network. An access point typically provides coverage for a relatively small area, such as for a femtocell within a building (e.g., home, office, shopping mall, train station, or the like) or within an aircraft, ship, train, or other vehicle. Access point 230 may take the form of a WiFi access point, a HotSpot component, a wireless router, a wireless access point, and/or the like. One or more access points may be coupled to UNC 245 or another network component.”; ¶26; ¶28).

Claim 4, Miyake in view of Annamalai discloses wherein the indicia comprises an Internet Protocol (IP) address (Miyake; ¶42; ¶47) and the access network comprises an aircraft-based network (Annamalai; An access point 230 may also serve to route communications between mobile devices and other network components (e.g., UNC 245) over an IP-based network. An access point typically provides coverage for a relatively small area, such as for a femtocell within a building (e.g., home, office, shopping mall, train station, or the like) or within an aircraft, ship, train, or other vehicle. Access point 230 may take the form of a WiFi access point, a HotSpot component, a wireless router, a wireless access point, and/or the like. One or more access points may be coupled to UNC 245 or another network component.”; ¶26; ¶28).

Claim 8, Miyake in view of Annamalai discloses wherein changing the characteristic of the retry mechanism comprises updating a timeout timer for the packet (Miyake; updating retransmission timeout value, after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6 (¶43);  “The communication process includes a selection process performed when a communication connection is established, and a retransmission timer process performed when a data segment is transmitted, immediately after a communication connection is established”; ¶41; “FIG. 7 is a flowchart for showing a flow of a retransmission timer process. In the retransmission timer process, CPU 41 first writes a time table selected in the selection process into RAM 43. The time table thus written in RAM 43 will be hereinafter referred to as a time table 431. CPU 41 then reads from time table 431 a retransmission timeout value corresponding to a number of times of a data segment transmission, to set the read value to a retransmission timer for the transmitted segment. The retransmission timer is then started. The retransmission timer expires when time corresponding to the set value elapses. CPU 41, upon expiration of the retransmission timer, determines whether a number of timeouts for the particular data segment has reached 10 times. In a case where a number of timeouts has reached 10 times, CPU 41 ends the retransmission timer process. Conversely, in a case where a number of timeouts has not reached 10 times, CPU 41 retransmits the data segment, and starts over again from the process of reading a retransmission timeout value. CPU 41, upon receipt of an acknowledgement segment for a transmitted data segment, stops a retransmission timer for the data segment, and ends the retransmission timer process for the data segment”; ¶44).

Claim 9, Miyake in view of Annamalai discloses wherein changing the characteristic of the retry mechanism comprises updating a retry time for re-sending the packet (Miyake; updating retransmission timeout value, after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6 (¶43); “FIG. 3 is a block diagram showing a configuration of a server device 40. As is apparent from the figure, a CPU (Central Processing Device) 41 of server device 40 executes programs stored in nonvolatile memory 42 while using a RAM (Random Access Memory) 43 as a work area, as a general computer device does, to thereby perform various types of processes. There are stored in nonvolatile memory 42 a control program for causing CPU 41 to control execution of programs, and a communication program 421 for causing CPU 41 to perform communication process in Transport Layer according to TCP. As shown in FIG. 3, CPU 41 includes timekeeping means, retransmission control means, and special setting means and/or detection means that are realized when CPU 41 executes and runs the communication program 421. The special setting means sets, as a retransmission timeout value for a first-time transmission of a data segment, a time value determined according to a predetermined time table or a value corresponding to a detected upper limit of a propagation delay in a wireless link, the detection of the upper limit being performed by the detection means. The detection means detects an upper limit of the propagation delay based on the maximum number of times of retransmission allowed for a data frame and the upper limit of the data transfer time in a wireless link. In the embodiment, description will be given of a case where the special setting means sets a retransmission timeout value according to a time table predetermined for a wireless network as shown in FIG. 5, as will be discussed in more detail later”; ¶39; ¶43).

Claim 10, Miyake in view of Annamalai discloses wherein changing the characteristic of the retry mechanism comprises updating a delay time to wait before re-sending the packet (Miyake; updating the delay time before retransmission, after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6 (¶43); Figs. 5, 6; ¶7; ¶12; ¶15; “FIG. 3 is a block diagram showing a configuration of a server device 40. As is apparent from the figure, a CPU (Central Processing Device) 41 of server device 40 executes programs stored in nonvolatile memory 42 while using a RAM (Random Access Memory) 43 as a work area, as a general computer device does, to thereby perform various types of processes. There are stored in nonvolatile memory 42 a control program for causing CPU 41 to control execution of programs, and a communication program 421 for causing CPU 41 to perform communication process in Transport Layer according to TCP. As shown in FIG. 3, CPU 41 includes timekeeping means, retransmission control means, and special setting means and/or detection means that are realized when CPU 41 executes and runs the communication program 421. The special setting means sets, as a retransmission timeout value for a first-time transmission of a data segment, a time value determined according to a predetermined time table or a value corresponding to a detected upper limit of a propagation delay in a wireless link, the detection of the upper limit being performed by the detection means. The detection means detects an upper limit of the propagation delay based on the maximum number of times of retransmission allowed for a data frame and the upper limit of the data transfer time in a wireless link. In the embodiment, description will be given of a case where the special setting means sets a retransmission timeout value according to a time table predetermined for a wireless network as shown in FIG. 5, as will be discussed in more detail later”; ¶39; ¶43).

Claim 11, Miyake in view of Annamalai discloses wherein changing the characteristic of the retry mechanism comprises updating a number of retries to attempt re-sending the packet (Miyake; updating number of retries accordingly to number of transmission times of Fig. 5 and Fig. 6 (¶43); ¶10; ¶43; “FIG. 7 is a flowchart for showing a flow of a retransmission timer process. In the retransmission timer process, CPU 41 first writes a time table selected in the selection process into RAM 43. The time table thus written in RAM 43 will be hereinafter referred to as a time table 431. CPU 41 then reads from time table 431 a retransmission timeout value corresponding to a number of times of a data segment transmission, to set the read value to a retransmission timer for the transmitted segment. The retransmission timer is then started. The retransmission timer expires when time corresponding to the set value elapses. CPU 41, upon expiration of the retransmission timer, determines whether a number of timeouts for the particular data segment has reached 10 times. In a case where a number of timeouts has reached 10 times, CPU 41 ends the retransmission timer process. Conversely, in a case where a number of timeouts has not reached 10 times, CPU 41 retransmits the data segment, and starts over again from the process of reading a retransmission timeout value. CPU 41, upon receipt of an acknowledgement segment for a transmitted data segment, stops a retransmission timer for the data segment, and ends the retransmission timer process for the data segment”; ¶44).

Claim 12, Miyake in view of Annamalai discloses evaluating a second indicia embedded in the packet wherein changing the characteristic of the retry mechanism for the packet is based on a combination of the indicia and the second indicia (Miyake; packet/segment/frame, source IP address, destination IP  address, subnetworks, wireless, wired interface, the retransmission time of the packet/segment/frame; “FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42).

Claims 13, 18, Miyake in view of Annamalai discloses evaluating a network attribute (Miyake; network congestion, propagation delay, wireless and wired network attributes; ¶7; ¶11; ¶17; ¶39; ¶43), wherein changing the characteristic of the retry mechanism (retransmission mechanism) for the packet (segment, frame) is based on the indicia (Miyake; packet/segment/frame, source IP address, destination IP  address, subnetworks, wireless, wired interface, the retransmission time of the packet/segment/frame; ¶42; ¶47) and the network attribute (Miyake; “A time table is a table defining a retransmission timeout value for a data segment transmitted for a first time, a retransmission timeout value for second-time transmission of the same data segment, then for a third-time segment transmission, and up to a tenth-time transmission of the same data segment. FIG. 5 is a diagram showing an example of a time table for a wireless network. In the table, 4 s (i.e., 4 seconds) is stored for a retransmission timeout value to be set after first-time segment transmission; 1 s is stored as an initial value for a second-time and subsequent segment transmissions, where a retransmission timeout value exponentially increases, the initial value being 1 s, as the number of times of transmission increases. The retransmission timeout value of 4 s for the first-time segment transmission corresponds to an upper limit of propagation delay in a wireless link; that is, the first retransmission timeout value is set to a value of time within which an acknowledgement segment is likely to be received at server device 40 for a data segment transmitted by CPU 41 if propagation delay for data frames constituting the segment is less than the upper limit. There is stored, in a time table for a wired network shown in FIG. 6, a retransmission timeout value of is as an initial value, which exponentially increases as a number of transmissions of a segment increases. The minimum value of retransmission timeout values stored in either time table is limited to 1 s and the maximum value is limited to 64 s”; ¶43; “Further, in the above embodiment, 4 s is set to a retransmission timeout value corresponding to a first-time data segment transmission in Transport Layer but may be any other value if it corresponds to an upper limit of propagation delay in a wireless link (i.e., Datalink Layer) which is determined by taking into account a maximum number of times of retransmission allowed for a data frame and/or an upper limit of the data frame transfer time. Such a value may even be a value close to 1 s or 10 s as long as the value is determined considering an upper limit of propagation delay in a wireless link, with such an upper limit being a value considering a propagation delay particular to a wireless link and/or retransmission of a data frame performed according to a protocol for a wireless link in the lower layer. Nevertheless, an initial value of a retransmission timeout value for a data segment in Transport Layer may preferably be somewhere between 3 s to 6 s”; ¶66).

Claims 14, 19, Miyake in view of Annamalai discloses wherein the network attribute is a level of network congestion (Miyake; network congestion; ¶7; ¶11; propagation delay and to avoid any further increase in congestion (level of network congestion); “According to the present invention, a time value corresponding to propagation delay in a communication link is determined in advance to be set as a retransmission timeout value during a time period existing between first-time transmission of a data block and immediately before second-time transmission of the data block, to thereby reduce occurrences of retransmission initiated when a data segment that is regarded as lost, in actuality, is not lost. Further, according to the present invention, in a transmitter device or in a computer by which the program is executed, a retransmission timeout value is set to a value corresponding to at least one of an upper limit for a transfer time of data and that for a number of times of transmission of the same data, to thereby reduce instances of retransmission resulting from a data segment that has not been lost being regarded as lost. Further, according to the present invention, in a transmitter device or in a computer by which the program is executed, a retransmission timeout value for a data block increases every time the data block is transmitted during a given time period after a second-time transmission of the data block, it is possible to avoid excessive transmission of data blocks into an already congested communication network, to thereby avoid any further increase in congestion in a communication network and to increase transmission efficiency”; ¶17-¶18; ¶59).

Claim 15, Miyake discloses a retry mechanism (retransmission mechanism; abstract) used in a network node (a network node/mobile station/server; Figs. 1 & 2, el. 10; “In the above embodiment, only server device 40 determines a retransmission timeout value on the basis of a time table for a wireless network, but mobile station 10 may also be modified to perform the same process”; ¶63) in a communication network (communication network ; Figs. 1-2; 8-11; ¶36) comprising:
a packet inspection module (inspecting packet/segment/frame, source IP address, destination IP  address, subnetworks, wireless, wired interface of the packet/segment/frame; ¶5; ¶50; ¶51; ¶52), wherein the packet inspection module identifies an indicia embedded in a packet (indicia in the packet; source IP address, destination IP address) at a level of the network node (at a level of the network node/mobile station/server; Figs. 1 & 2, el. 10; ¶63) indicating a characteristic of the packet (a characteristic of the packet (determining from packet/segment/frame, source IP address, destination IP  address and subsequently determining, subnetworks, wireless, wired interface attribute, to determine the retransmission time of the packet/segment/frame through wireless network or wired network; FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process; ¶42; “When a communication connection is established between mobile station 10, CPU 41 of server device 40 detects a communication interface used for establishing the communication connection (FIG. 4; Step SB 1). CPU 41 selects the time table shown in FIG. 5 when the detected communication interface is communication interface 44 for core network 30 (Step SB2: YES and Step SB3). Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies a subnetwork to which a correspondent device belongs based on an IP address of the device, determines whether the subnetwork is one of predetermined subnetworks, and selects the time table shown in FIG. 5 in a case where the identified subnetwork is the predetermined subnetwork (Step SB2: NO, Step SB4, Step SB5: YES, and Step SB3). In a case where the communication interface is not communication interface 44 for core network 30, and a subnetwork to which correspondent device belongs is not one of the predetermined subnetworks, CPU 41 selects the time table shown in FIG. 6 (Step SB2: NO, Step SB4, Step SB5: NO, and Step SB6)”; ¶47), wherein the indicia comprises at least one of the following: an identification of an access network (identification of the access network through source IP address, destination IP address; identifying the subnetwork to which the correspondence device belongs; “FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; ¶66), an identification of a device type (identifying device types such as wireless devices, wired devices, subnetwork devices; FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; ¶47);
a packet retry setting module (retransmission module) coupled to the packet inspection module (retransmission module connected to inspection module of the packet/segment/frame to transmit the same packet/segment/frame for the first and second and up till 10 times according to tables in Figs. Figs. 5-6; 12-14; “FIG. 4 is a flowchart showing a flow of the selection process. As shown in the figure, CPU 41 first detects a communication interface used for establishing a communication connection. When the detected communication interface is communication interface 44 for core network 30, a time table for a wireless network is selected. Conversely, when the detected communication interface is communication interface 45 for an external network, CPU 41 identifies, based on an IP (Internet Protocol) address of a correspondent device, a subnetwork to which the correspondence device belongs. CPU 41 then determines whether the subnetwork is one of predetermined subnetworks, where a predetermined subnetwork is a subnetwork which employs routing via a wireless network during communication. When it is determined that the identified subnetwork is one of the predetermined subnetworks, a time table for a wireless network is selected. When it is determined otherwise, CPU 41 selects a time table for a wired network. The selected time table is used in the retransmission timer process”; ¶42; ¶47) (¶15; “In yet another aspect, the present invention provides a transmitter device comprising: transmission means for transmitting a data block in Transport Layer; time keeping means for measuring an elapsed time for a data block, the measurement starting when the data block is transmitted by the transmission means; receiving means for receiving data from a receiver device in Transport Layer; retransmission control means for causing the transmission means to transmit a data block when an elapsed time measured by the time keeping means reaches a retransmission timeout value for the data block; retransmission means for, when transmitted data is lost in a communication link forming a part of a communication path between the transmitter device and the receiver device, the communication link having an upper limit determined for at least one of transfer time of data and a number of retransmissions of the same data, transmitting the data using the communication link if the at least one of transfer time of data and number of retransmissions is under the upper limit; and special setting means for setting, as a retransmission timeout value of a data block, a time value corresponding to the upper limit during a period between first-time transmission and immediately before second-time transmission of the data block, while setting a time value determined according to a monotonically increasing function of a number of transmissions of the data block during a given time period after the second-time transmission of the data block”; ¶16) at a level of the network node (at a level of the network node/mobile station/server; Figs. 1 & 2, el. 10; ¶63); 
a packet settings module (retransmission time setting module according to tables as shown in Figs. 5-6; 12-14) and a default settings module (initial retransmission time setting)(“A time table is a table defining a retransmission timeout value for a data segment transmitted for a first time, a retransmission timeout value for second-time transmission of the same data segment, then for a third-time segment transmission, and up to a tenth-time transmission of the same data segment. FIG. 5 is a diagram showing an example of a time table for a wireless network. In the table, 4 s (i.e., 4 seconds) is stored for a retransmission timeout value to be set after first-time segment transmission; 1 s is stored as an initial value for a second-time and subsequent segment transmissions, where a retransmission timeout value exponentially increases, the initial value being 1 s, as the number of times of transmission increases. The retransmission timeout value of 4 s for the first-time segment transmission corresponds to an upper limit of propagation delay in a wireless link; that is, the first retransmission timeout value is set to a value of time within which an acknowledgement segment is likely to be received at server device 40 for a data segment transmitted by CPU 41 if propagation delay for data frames constituting the segment is less than the upper limit. There is stored, in a time table for a wired network shown in FIG. 6, a retransmission timeout value of is as an initial value, which exponentially increases as a number of transmissions of a segment increases. The minimum value of retransmission timeout values stored in either time table is limited to 1 s and the maximum value is limited to 64 s”; ¶43) that contain data for use by the packet retry setting module (contain segment data/frame for use by the retransmission time setting segment/packet/frame; “There are now in wide-spread use a transmitter device and a receiver device which perform data communication according to TCP (Transmission Control Protocol), a protocol followed in Transport Layer (Layer 4). When TCP is employed, a transmitter device sequentially detaches a portion of data having a predetermined data size from a data stream to be transmitted to a receiver device, appends to each data portion a header containing a sequence number to generate a data block (hereinafter, data segment), and transmits data segments starting from one having a least recent sequence number”; ¶5; ¶50; ¶51; ¶52) (¶15; “In yet another aspect, the present invention provides a transmitter device comprising: transmission means for transmitting a data block in Transport Layer; time keeping means for measuring an elapsed time for a data block, the measurement starting when the data block is transmitted by the transmission means; receiving means for receiving data from a receiver device in Transport Layer; retransmission control means for causing the transmission means to transmit a data block when an elapsed time measured by the time keeping means reaches a retransmission timeout value for the data block; retransmission means for, when transmitted data is lost in a communication link forming a part of a communication path between the transmitter device and the receiver device, the communication link having an upper limit determined for at least one of transfer time of data and a number of retransmissions of the same data, transmitting the data using the communication link if the at least one of transfer time of data and number of retransmissions is under the upper limit; and special setting means for setting, as a retransmission timeout value of a data block, a time value corresponding to the upper limit during a period between first-time transmission and immediately before second-time transmission of the data block, while setting a time value determined according to a monotonically increasing function of a number of transmissions of the data block during a given time period after the second-time transmission of the data block”; ¶16); and
a timer used to determine an elapsed time from when a packet was sent (“The communication process includes a selection process performed when a communication connection is established, and a retransmission timer process performed when a data segment is transmitted, immediately after a communication connection is established”; ¶41; “FIG. 7 is a flowchart for showing a flow of a retransmission timer process. In the retransmission timer process, CPU 41 first writes a time table selected in the selection process into RAM 43. The time table thus written in RAM 43 will be hereinafter referred to as a time table 431. CPU 41 then reads from time table 431 a retransmission timeout value corresponding to a number of times of a data segment transmission, to set the read value to a retransmission timer for the transmitted segment. The retransmission timer is then started. The retransmission timer expires when time corresponding to the set value elapses. CPU 41, upon expiration of the retransmission timer, determines whether a number of timeouts for the particular data segment has reached 10 times. In a case where a number of timeouts has reached 10 times, CPU 41 ends the retransmission timer process. Conversely, in a case where a number of timeouts has not reached 10 times, CPU 41 retransmits the data segment, and starts over again from the process of reading a retransmission timeout value. CPU 41, upon receipt of an acknowledgement segment for a transmitted data segment, stops a retransmission timer for the data segment, and ends the retransmission timer process for the data segment”; ¶44), and
wherein the packet retry setting module (retransmission time setting module according to tables as shown in Figs. 5-6; 12-14), in response to matching a criterion (matching a subnetwork and a predetermined network criterion; identify subnetwork; Fig. 4, el. SB4; predetermined network; Fig. 4, el. SB5) by the determined elapsed time, before the packet is resent from the network node (retransmission timer, timeout), updates a setting in the packet settings module for the packet based on the indicia at the network node (at the network node/mobile station/server; Figs. 1 & 2, el. 10; ¶63)(updating the retransmission time and timeout for the data packet transmission after each retransmission of the packet accordingly to retransmission timeout value of Fig. 5 and Fig. 6; “Further, in the present embodiment, server device 40 changes a time table to be used depending on a sub-net mask of a correspondent device (i.e., a communication address of a correspondent device). Thus, the present invention is well suited for use in an environment where a device communicating via a wireless network and a device communicating via a wired network are mixed”; ¶42; “A time table is a table defining a retransmission timeout value for a data segment transmitted for a first time, a retransmission timeout value for second-time transmission of the same data segment, then for a third-time segment transmission, and up to a tenth-time transmission of the same data segment. FIG. 5 is a diagram showing an example of a time table for a wireless network. In the table, 4 s (i.e., 4 seconds) is stored for a retransmission timeout value to be set after first-time segment transmission; 1 s is stored as an initial value for a second-time and subsequent segment transmissions, where a retransmission timeout value exponentially increases, the initial value being 1 s, as the number of times of transmission increases. The retransmission timeout value of 4 s for the first-time segment transmission corresponds to an upper limit of propagation delay in a wireless link; that is, the first retransmission timeout value is set to a value of time within which an acknowledgement segment is likely to be received at server device 40 for a data segment transmitted by CPU 41 if propagation delay for data frames constituting the segment is less than the upper limit. There is stored, in a time table for a wired network shown in FIG. 6, a retransmission timeout value of is as an initial value, which exponentially increases as a number of transmissions of a segment increases. The minimum value of retransmission timeout values stored in either time table is limited to 1 s and the maximum value is limited to 64 s”; ¶43; ¶61).
Miyake does not disclose the indicia comprises “an identification of an emergency service call indicator”.
Annamalai in the same field of endeavor, IP-Based and Wireless Telecommunications (¶9) discloses the indicia comprises an identification of an emergency service call indicator (indicia of a 911 call indicator such as E911 services; ¶1; “As one example, a Public Safety Answering Point (PSAP) may utilize the facility in response to an emergency services communication (e.g., a 911 call, emergency text message, distress broadcast, etc.) that is received from a mobile device.”; ¶10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide an identification of an emergency service call indicator and indicia such as a 911 call indicator as taught by Annamalai to modify Miyake’s method and apparatus in order to provide IP-Based and Wireless Telecommunications to mobile devices during emergency situations (¶9-¶10).

Claim 16, Miyake in view of Annamalai discloses a condition monitor that supplies data corresponding to system conditions to the packet retry settings module (Miyake; monitoring congestion (¶7; ¶11; ¶59), propagation delay (¶39; ¶43) to supply data corresponding to system conditions to retransmission module; ¶42; ¶47).

Claim 17, analyzed with respect to one of the claims 2, 4, 5, 7.
Claim 20, analyzed with respect to claims 10 and 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
12/06/2022